DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This is a Non-Final office action based on application 17/064,954 filed October 7, 2020. Claims 1-20 are currently pending and have been considered below. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3-5, 8-9, 11, 16-17 & 19-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mauder (Pre-Grant Publication 2020/0363463).
Regarding claim 1, Mauder discloses a semiconductor device comprising:
a first die pad (Fig. 4a, 142P) comprising a main portion and a U-shaped rail portion (15) extending from the main portion; 
a first die (142) electrically coupled to the first die pad; 
a second die pad (16P) proximate the U-shaped rail portion of the first die pad; and 
a second die (16) electrically coupled to the second die pad, the second die comprising a magnetic field sensor (See Abstract).

Regarding claim 3, Mauder further discloses:
wherein the magnetic field sensor comprises a Hall effect sensor (Paragraph [0040]).

Regarding claim 4, Mauder further discloses:
the magnetic field sensor is to sense a magnetic field generated by a current through the U-shaped rail portion of the first die pad (Paragraph [0040]).

Regarding claim 5, Mauder further discloses:
a width of a gap within the U- shaped rail portion of the first die pad is greater than a width of the second die (See Fig. 4a).

Regarding claim 8, Mauder further discloses:
a third die pad (141P);
 and a third die (141) electrically coupled to the third die pad and the first die pad.

Regarding claim 9, Mauder further discloses:
a mold material encapsulating at least a portion of the first die pad, the first die, the second die pad, the second die, the third die pad, and the third die (Paragraph [0058]).

Regarding claim 11, Mauder further discloses:
the second die pad is closer to the U-shaped rail portion of the first die pad than to the main portion of the first die pad and the third die pad (Fig. 4a).

Regarding claim 16, Mauder discloses a semiconductor device comprising:
a first die pad (Fig. 4a, 142P) comprising a main portion and a U-shaped rail portion (15) extending from the main portion, 
the U-shaped rail portion comprising a first portion extending from the main portion, a second portion extending from the first portion, and a third portion extending from the second portion, the second portion perpendicular to the first portion and the third portion (See Figure below);

    PNG
    media_image1.png
    843
    732
    media_image1.png
    Greyscale

a first die (142) electrically coupled to the first die pad;
a second die pad (16P);
a second die (16) electrically coupled to the second die pad and aligned with the U-shaped rail portion of the first die pad, the second die comprising a magnetic field sensor (Abstract).
a third die pad (141P); and
a third die (141) electrically coupled to the third die pad and the first die pad.

Regarding claim 17, Mauder further discloses:
the first die comprises a first power transistor and the third die comprises a second power transistor, a drain of the first power transistor electrically coupled to a source of the second power transistor via bond wires (18) (Paragraph [0057]).

Regarding claim 19, Mauder discloses a method of sensing current comprsing:
Enabling a high voltage half bridge circuit comprising a high side transistor (141) and a low side transistor (142) to output current (Paragraph [0047]).
Directing the current through a U-shaped rail (15) of a die pad (142P) coupled to the low side transistor; and 
sensing a magnetic field generated by the current through the U-shaped rail via a magnetic field sensor spaced apart and aligned with the U-shaped rail to determine a magnitude of the current through the U-shaped rail (Paragraph [0040]).

Regarding claim 20, Mauder further discloses:
sensing the magnetic field generated by the current through the U-shaped rail via the magnetic field sensor to determine a direction of the current through the U-shaped rail (Abstract).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mauder (Pre-Grant Publication 2020/0363463) in view of Bilboa De Mendizabal (Pre-Grant Publication 2020/0191835).
Regarding claim 2, Mauder disclose all of the limitations of claim 1 (addressed above). Mauder does not explicitly disclose the magnetic field sensor comprises a tunnel magnetoresistance sensor. However Mendizabal disclose a current sensor comprising:
A U-shaped conductor (Fig. 8, 803) adjacent to a magnetic sensor (811/812) wherein the magnetic sensor can be a tunnel-magnetoresistive sensor (Paragraph [0125]).

It would have been obvious to those having ordinary skill in the art at the time of invention to form the magnetic sensor as a tun tunnel-magnetoresistive sensor because it will provide a current sensor capable of measuring a high current with high accuracy and insensitive to external disturbances (Paragraph [0004-0011]).

Allowable Subject Matter
Claims 6-7, 10, 12-15, & 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Claim 6 is considered allowable because none of the prior art either alone or in combination discloses a first lead coupled to a first side of the U-shaped rail portion of the first die pad; and a second lead coupled to the main portion of the first die pad and parallel to and directly adjacent to the first lead. Claim 7 is also considered allowable based on its dependency from claim 6.
Claim 10 is considered allowable because none of the prior art either alone or in combination discloses a groove within the mold material extending between the first die pad and the third die pad and between the second die pad and the third die pad.
Claim 12 is considered allowable because none of the prior art either alone or in combination discloses the first die pad and the third die pad are exposed on a top side of the semiconductor package. Claims 13-15 are also considered allowable based on their dependency from claim 12.
Claim 18 is considered allowable because none of the prior art either alone or in combination discloses a mold material encapsulating at least a portion of the first die pad, the first die, the second die pad, the second die, the third die pad, and the third die such that the first die pad, the second die pad, and the third die pad are exposed on a top side of the semiconductor package.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRANDON C FOX whose telephone number is (571)270-5016. The examiner can normally be reached M-F 9:00AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Loke can be reached on 571-272-1657. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRANDON C FOX/Examiner, Art Unit 2818                                                                                                                                                                                                        

/DAVID VU/Primary Examiner, Art Unit 2818